DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 13-14, 16-17, and 21-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 9-10 of U.S. Patent No. 10249465.
Although the claims at issue are not identical, they are not patentably distinct from each other because other because a combination of the claims of the reference application includes all of the limitations of the instant claims.
The reference claim 2 (including the limitations of parent claim 1) does not explicitly disclose:
said fuse carrier defining a longitudinal axis, said fuse carrier being separable from said body in a direction along the longitudinal axis of said fuse carrier.
However, claim 3 discloses:
wherein said fuse carrier defines a longitudinal axis; and wherein said fuse carrier is separable from said body in a direction along the longitudinal axis of said fuse carrier;
in order to provide a fuse carrier that is separable/removable and installable within the fuse holder.
Thus, it would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of the reference claims, e.g., providing:

in order to provide a fuse carrier that is separable/removable and installable within the fuse holder.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Therefore, it would have been obvious to one of ordinary skill in the related art(s) at the time of the invention to produce the invention of the instant application, since all limitations were disclosed in the reference application before the effective filing date of the claimed invention.
Present Application No. 16/309363
Reference Patent US 10249465 B2
13. A fuse holder for holding a fuse, comprising: 
a body; 
a line side connector supported by said body; 
a load side connector supported by said body; and 








a fuse carrier, said fuse carrier supported by said body, said fuse carrier adapted for holding the fuse and said fuse carrier adapted to be removed from said fuse holder, said fuse carrier defining a longitudinal axis, said fuse carrier being separable from said body in a direction along the longitudinal axis of said fuse carrier, said fuse carrier being further adapted for cooperation with a toggle switch for selectively providing an electrical isolation and an electrical connection between a line side connector and a load side connector, said cooperation for urging the toggle switch from engagement in a first position to engagement in a second position as said fuse carrier is removed from the fuse holder.



a body; 
a line side connector supported by said body; a load side connector supported by said body; a switch pivotably supported by said body about a first axis, said switch being capable of engagement in a first position providing electrical connection between said line side 
a fuse carrier, said fuse carrier supported by said body, said fuse carrier holding the fuse when the fuse is assembled into the fuse carrier and said fuse carrier adapted to be removed from said fuse holder, said fuse holder including a first fuse holder conductor in electrical engagement with a first end of the fuse when the fuse is assembled into the fuse holder and a second fuse holder conductor in electrical engagement with a second end of the fuse when the fuse is assembled into the fuse holder, said first fuse holder conductor electrically connected to one of the line side connector and the load side connector when the fuse holder is in an operating position, said second fuse holder conductor electrically connected to the other of the line side connector and the load side 
    2. The fuse holder as in claim 1, wherein said cam is adapted to urge said switch from toggled engagement in said first position to toggled engagement in said second position as said fuse carrier is removed from said fuse holder. 
    3. The fuse holder as in claim 1: wherein said fuse carrier defines a longitudinal axis; and wherein said fuse carrier is separable from said body in a direction along the longitudinal axis of said fuse carrier. 



16. The fuse holder as in claim 14, wherein said blocking device is adapted to urge said switch from toggled engagement in said first position to toggled engagement in said second position as said fuse carrier is removed from said fuse holder.
See claim 2 above.
17. The fuse holder as in claim 14; wherein said switch includes a first portion that pivots from the first position providing electrical connection between said line side connector and said load side connector to the second position providing electrical isolation between said line side connector and said load side connector; and wherein said switch includes a second portion that includes a pair of switch contacts that selectively engage and disengage with a pair of body contacts fixedly secured to said body, the second portion slidably 


9. The fuse holder as in claim 1, wherein said fuse holder further comprises fuse electrical contacts mounted to said body, the contacts having concave engagement surfaces adapted to engage opposed cylindrical electrical contacts of the fuse.
22. The fuse holder as in claim 13, wherein the fuse carrier further comprises an indicating module for indicating that the fuse is not functioning properly.
10. The fuse holder as in claim 1, wherein said fuse carrier further comprises an indicating module for indicating that a fuse is not functioning properly.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
carrier defines a first surface for engagement with a fuse panel and said fuse holder being separable from said body in a direction normal to said first surface”;
which renders the claims indefine because, as best understood from the disclosure, drawings, and the prior art, the fuse holder has a surface for engagement with a fuse panel (e.g., a bottom surface/contacts where it plugs into or engages with the fuse/circuit breaker panel) and the fuse carrier being separable from said body in a direction normal to said first surface. As best understood, the fuse holder is not separable from the body.
For the purposes of examination, Examiner has interpreted claim 23 as reading:
“wherein the fuse holder defines a first surface for engagement with a fuse panel and said fuse carrier being separable from said body in a direction normal to said first surface”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 11, and 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stolarczyk (WO 9928936 A1). Reference was provided with IDS.
As to claim 1, Stolarczyk discloses: A fuse holder (Fig. 1-3) for holding a fuse 10, comprising: 
a body 1; 
a line side connector 19, 21 supported by said body; 
a load side connector 20, 22 supported by said body; 
a toggle switch (e.g., 3, 11, 30, 31, 32) supported by said body, said switch being capable of toggled engagement in a first position (Fig. 1) providing electrical connection between said line side connector and said load side connector and said switch being capable of toggled engagement in a second position (Fig. 2-3) providing electrical isolation between said line side connector and said load side connector; 
a fuse carrier 8, said fuse carrier supported by said body, said fuse carrier adapted for holding the fuse and said fuse carrier adapted to be removed from said fuse holder; and 
a blocking device 3, 3a, 5a (see Fig. 3; p. 9, fourth par.) for blocking the toggled engagement of said switch into the first position when the fuse carrier is not located within the fuse holder.
As to claim 2, Stolarczyk discloses: wherein said blocking device is adapted to urge said switch from toggled engagement in said first position to toggled engagement in said second position as said fuse carrier is removed from said fuse holder (e.g., from Fig. 1 to Fig. 3).
As to claim 3, Stolarczyk discloses: wherein said fuse carrier defines a longitudinal axis (vertical direction); and 
wherein said fuse carrier is separable from said body in a direction along the longitudinal axis of said fuse carrier.
As to claim 4, Stolarczyk discloses: wherein said switch includes a first portion 3 that pivots from the first position providing electrical connection between said line side connector and said load side connector to the second position providing electrical isolation between said line side connector and said load side connector; and 
wherein said switch includes a second portion 4 that includes a pair of switch contacts 23 that selectively engage and disengage with a pair of body contacts (at 24, corresponding to contacts 23) fixedly secured to said body, the second portion slidably movable with respect to said body (from Fig. 1 to Fig. 3), the second portion operably connected to the first portion (by 31, 32).
As to claim 5, Stolarczyk discloses: wherein the line side connector includes an electrical contact 21 for electrical connection (through 24, 25; p. 5, par. 5) with a first end of said fuse (top end); 
wherein the load side connector includes an electrical contact 22 for electrical connection (at 26) with a second end of said fuse (lower end), opposed to the first end of said fuse; and 
wherein said fuse holder is adapted to provide for toggled engagement of the switch in the second position (Fig. 2-3) prior to the electrical disengagement of at least one of first end of said fuse to the line side connector and second end of said fuse to the load side connector (prior to unscrewing and removing 8) as said fuse carrier is removed from said fuse holder.
As to claim 6, Stolarczyk discloses: wherein said blocking device 3, 3a, 5a has a first position (Fig. 1) for blocking the removal of the fuse carrier from said body when said switch is in toggled engagement in said first position; and 

As to claim 11, Stolarczyk discloses: wherein said blocking device 3, 3a, 5a is positioned between said toggle switch and said fuse carrier.
As to claim 13, Stolarczyk discloses: A fuse holder (Fig. 1-3) for holding a fuse 10, comprising: 
a body 1; 
a line side connector 19, 21 supported by said body; 
a load side connector 20, 22 supported by said body; 
and a fuse carrier 8, said fuse carrier supported by said body, said fuse carrier adapted for holding the fuse and said fuse carrier adapted to be removed from said fuse holder, said fuse carrier defining a longitudinal axis, said fuse carrier being separable from said body in a direction along the longitudinal axis of said fuse carrier, said fuse carrier being further adapted for cooperation with a toggle switch (e.g., 3, 11, 30, 31, 32) for selectively providing an electrical isolation (Fig. 2-3) and an electrical connection (Fig. 1) between a line side connector and a load side connector, said cooperation for urging the toggle switch from engagement in a first position (Fig. 1) to engagement in a second position (Fig. 2-3) as said fuse carrier is removed from the fuse holder.
As to claim 14, Stolarczyk discloses: wherein the toggle switch is supported by said body, said switch including a first position (Fig. 1) providing electrical connection between said line side connector and said load side connector and including a second position (Fig. 2) providing electrical isolation between said line side connector and said load side connector.
As to claim 15, Stolarczyk discloses: wherein said switch is capable of toggled engagement in the first position providing electrical connection between said line side connector and said load side connector, and capable of toggled engagement in the second position providing electrical isolation between said line side connector and said load side connector; and 
further comprising a blocking device 3, 3a, 5a (see Fig. 3; p. 9, fourth par.) for blocking the toggled engagement of said switch into the first position when the fuse carrier is not located within the fuse holder.
As to claim 16, Stolarczyk discloses: wherein said blocking device 3 is adapted to urge said switch from toggled engagement in said first position (Fig. 1) to toggled engagement in said second position (Fig. 2-3) as said fuse carrier is removed from said fuse holder (as 8 is unscrewed and removed).
As to claim 17, Stolarczyk discloses: wherein said switch includes a first portion 3 that pivots from the first position providing electrical connection between said line side connector and said load side connector to the second position providing electrical isolation between said line side connector and said load side connector; and 
wherein said switch includes a second portion 4 that includes a pair of switch contacts 23 that selectively engage and disengage with a pair of body contacts (at 24, corresponding to contacts 23) fixedly secured to said body, the second portion slidably movable with respect to said body (from Fig. 1 to Fig. 3), the second portion operably connected to the first portion (by 31, 32).
As to claim 18, Stolarczyk discloses: further comprising a first electrical contact 21 for electrical connection (through 24, 25; p. 5, par. 5) with a first end of said fuse (top end); 

wherein said fuse holder and said blocking device are adapted to provide for toggled engagement of the switch in the second position (Fig. 2-3) prior to the electrical disengagement of at least one of first end of said fuse to the first electrical contact and second end of said fuse to the second electrical contact (prior to unscrewing and removing 8) as said fuse carrier is removed from said fuse holder.
As to claim 19, Stolarczyk discloses: wherein said blocking device 3, 3a, 5a has a first position (Fig. 1) for blocking the removal of the fuse carrier from said body when said switch is in toggled engagement in said first position; and 
wherein said blocking device has a second position (Fig. 2, 3) for permitting the removal of the fuse carrier from said body when said switch is in toggled engagement in said second position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stolarczyk (WO 9928936 A1) as applied to claims 1 and 15 above, and further in view of Dunham (US 3614697 A).
As to claims 7 and 20, Stolarczyk does not explicitly disclose: wherein said blocking device comprises a blocking device feature; and 
wherein said fuse holder comprises a fuse holder feature for cooperation with the blocking device feature for blocking the removal of the fuse carrier from said body when said switch is in toggled engagement in said first position.
However, Dunham suggests providing an interlock comprising:
wherein said blocking device 55 (Fig. 6) comprises a blocking device feature 61; and 
wherein said fuse holder (at least the fuse carrier 34 of the fuse holder) comprises a fuse holder feature 37 for cooperation with the blocking device feature for blocking the removal of the fuse carrier 34 from said body when said switch is in toggled engagement in said first position (col. 3, lines 26-52);
in order to prevent insertion and removal of the fuse carrier unless the switch is in the off position (col. 3, lines 26-28).
Thus, it would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Stolarczyk as further suggested by Dunham, e.g., providing:
wherein said blocking device comprises a blocking device feature; and 
wherein said fuse holder comprises a fuse holder feature for cooperation with the blocking device feature for blocking the removal of the fuse carrier from said body when said switch is in toggled engagement in said first position;
in order to prevent insertion and removal of the fuse carrier unless the switch is in the off position.

As to claim 8, the obvious modification of Stolarczyk in view of Dunham above discloses: wherein one of said blocking device feature and said fuse holder feature comprises a protrusion 61 (Fig. 6; Dunham); and 
wherein the other of said blocking device feature and said fuse holder feature comprises a void 37 (Fig. 6; Dunham).
As to claim 12, Stolarczyk does not explicitly disclose: wherein said fuse carrier defines a longitudinal axis, said fuse being separable from said fuse carrier in a direction normal to the longitudinal axis of said fuse carrier.
However, Dunham suggests providing:
wherein said fuse carrier 34 (Fig. 6) defines a longitudinal axis (vertical), said fuse being separable from said fuse carrier in a direction (horizontal) normal to the longitudinal axis of said fuse carrier;
in order to accommodate the fuse in the fuse carrier and pull the fuse out with the fuse carrier.
Thus, it would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Stolarczyk as further suggested by Dunham, e.g., providing:

in order to accommodate the fuse in the fuse carrier and pull the fuse out with the fuse carrier.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claims 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stolarczyk (WO 9928936 A1) as applied to claims 1 and 13 above, and further in view of Lameyre (US 3406365 A).
As to claims 9 and 21, Stolarczyk does not explicitly disclose:
wherein said fuse holder further comprises fuse electrical contacts mounted to said body, the contacts having concave engagement surfaces adapted to engage opposed cylindrical electrical contacts of the fuse.
However, Lameyre suggests providing:
wherein said fuse holder (Fig. 1-4) further comprises fuse electrical contacts 16, 17 mounted to said body 1, the contacts having concave engagement surfaces adapted to engage opposed cylindrical electrical contacts 33a, 33b of the fuse 33;
in order to provide jaws which grip the electrical contacts of the fuse (col. 2, lines 60-65).

wherein said fuse holder further comprises fuse electrical contacts mounted to said body, the contacts having concave engagement surfaces adapted to engage opposed cylindrical electrical contacts of the fuse;
in order to provide jaws which grip the electrical contacts of the fuse.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).


Claims 10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stolarczyk (WO 9928936 A1) as applied to claims 1 and 13 above, and further in view of Marach (US 5515023 A).
As to claims 10 and 22, Stolarczyk does not explicitly disclose: wherein said fuse carrier further comprises an indicating module for indicating that the fuse is not functioning properly.
However, Marach suggests providing:
wherein said fuse carrier 50 (Fig. 2) further comprises an indicating module 60 for indicating that the fuse is not functioning properly (col. 4, lines 7-15);

Thus, it would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Stolarczyk as further suggested by Marach, e.g., providing:
wherein said fuse carrier further comprises an indicating module for indicating that the fuse is not functioning properly;
in order to indicate that the fuse has blown and needs to be replaced.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stolarczyk (WO 9928936 A1) as applied to claim 13 above, and further in view of Darr (US 20120068808 A1).
As to claim 23, Stolarczyk does not explicitly disclose (as best understood):
“wherein the fuse holder defines a first surface for engagement with a fuse panel and said fuse carrier being separable from said body in a direction normal to said first surface”.
However, Darr suggests:
wherein the fuse holder defines a first surface for engagement with a fuse panel (e.g., the lower edge of the 112 of the housing 104; par. 0048);
in order to facilitate mounting of the disconnect device on a panel (par. 0048).
cover 108 being separable from said body in a direction normal to said first surface (see Fig 1 and 20);
in order to accommodate the fuse within the fuse holder.
Thus, it would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Stolarczyk as further suggested by Darr, e.g., providing:
wherein the fuse holder defines a first surface for engagement with a fuse panel and said fuse carrier being separable from said body in a direction normal to said first surface;
in order to facilitate mounting of the fuse holder on a fuse panel and accommodate the fuse carrier within the fuse holder.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for related fuse holder/carrier arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB R CRUM/Examiner, Art Unit 2835